Citation Nr: 9934601	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 12, 
1994, for a total rating for compensation based upon 
individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1981 to 
December 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted a 
total rating for compensation based upon individual 
unemployability, effective August 12, 1994.

The appellant had a Board hearing in October 1999 in which he 
withdrew the issues for increased evaluations.  Thus, such 
claims are no longer on appeal and will not be discussed in 
the decision.


REMAND

The issue before the Board is an effective date earlier than 
August 12, 1994, for the grant of a total rating for 
compensation based upon individual unemployability.  The 
Board notes that the claim for service connection for 
psychiatric disorder is inextricably intertwined with the 
issue of an earlier effective date for a total rating for 
compensation based upon individual unemployability, 
specifically, the effective date of the grant of service 
connection, in light of a March 24, 1984, unpublished Office 
of General Counsel opinion addressing 38 C.F.R. § 3.157; the 
intent expressed in the Federal Register as to 38 C.F.R. 
§ 3.157, see 52 Fed. Reg. 3287 (Feb. 3, 1987); and a "White 
Paper" written by Compensation and Pension Service on the 
unpublished Office of General Counsel opinion, dated October 
23, 1983.

The RO granted service connection for dysthymic disorder as 
of March 28, 1994, the date a VA Form 21-4138, Statement in 
Support of Claim, wherein the appellant stated that he wanted 
service connection for a psychiatric disorder.  The appellant 
was seen, however, at a VA facility on March 4, 1994.  There, 
the VA examiner noted that he had seen the appellant in March 
1993 at the Mental Health Clinic at the Miami VA Medical 
Center.  In the March 1994 treatment report, the VA examiner 
stated that the appellant had a major affective disturbance, 
which was probably bipolar illness, that rendered him totally 
and permanently disabled.

The Board finds that the March 1993 record from the Miami VA 
Medical Center needs to be associated with the claims file 
and that the RO needs to reconsider whether it has assigned 
the appropriate effective date for the service-connected 
dysthymic disorder.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain the VA medical 
records from the Mental Health Clinic at 
the Miami VA Medical Center from 1993 and 
associate them with the claims file.

2.  Once the VA medical records are 
associated with the claims file, the RO 
should readjudicate the effective date 
for the grant of service connection for 
dysthymic disorder.  If it is determined 
that the effective date should be March 
2, 1994, or earlier, the RO should 
consider whether the effective date of 
August 12, 1994, for a total rating for 
compensation based upon individual 
unemployability is appropriate.  The RO 
should review the above-cited Office of 
General Counsel opinion, the Federal 
Register, and the "White Paper" cited 
above in connection with this 
determination, which have been attached 
to this remand.

3.  The RO should review the VA Form 21-
4138, Statement in Support of Claim, 
dated August 1989, from the appellant.  
The RO should determine whether the 
appellant raised an informal claim for a 
total rating for compensation based upon 
individual unemployability.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


